PER CURIAM.
The pleadings were oral. The complaint was for “storage, work, labor, and services and materials furnished.” The answer was a general denial. The storage pleaded referred to storage of an automobile. Upon the trial the defendant was allowed, against the plaintiff’s objection that it was not pleaded, to prove the loss and value of a spare tire attached to the side of his car, which loss he claimed occurred while the car was in the plaintiff’s care in the garage. The admission of such evidence was clearly erroneous.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.